United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-3430
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                    Chad R. Weis

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                             Submitted: May 21, 2020
                               Filed: May 27, 2020
                                  [Unpublished]
                                  ____________

Before COLLOTON, BEAM, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

       Chad Weis appeals the sentence the district court1 imposed after he pleaded
guilty to drug and firearm charges pursuant to a plea agreement containing an appeal

      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.
waiver. His counsel has moved to withdraw, and has filed a brief under Anders v.
California, 386 U.S. 738 (1967).

       After careful de novo review, we conclude that the appeal waiver is valid,
enforceable, and applicable to this appeal. See United States v. Scott, 627 F.3d 702,
704 (8th Cir. 2010) (validity and applicability of appeal waiver is reviewed de novo);
United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (appeal
waiver will be enforced if appeal falls within scope of waiver, defendant knowingly
and voluntarily entered into waiver and plea agreement, and enforcement would not
result in miscarriage of justice).

      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues for appeal outside the scope of the appeal
waiver. Accordingly, we dismiss this appeal, and we grant counsel’s motion to
withdraw.
                     ______________________________




                                         -2-